United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3240
                         ___________________________

                             United States of America

                                Plaintiff - Appellee

                                         v.

                                Richard W. Whitsitt

                               Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 23, 2020
                              Filed: March 26, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Richard Whitsitt appeals the sentence the district court1 imposed upon revoking
his supervised release. Pursuant to Anders v. California, 386 U.S. 738 (1967), his

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
counsel moved for leave to withdraw and filed a brief arguing that the sentence is
substantively unreasonable.

      On review, we conclude that the district court did not impose an unreasonable
sentence. See United States v. Miller, 557 F.3d 910, 915–18 (8th Cir. 2009)
(appellate court first ensures no significant procedural error occurred, then considers
substantive reasonableness of sentence under deferential abuse-of-discretion
standard). The court considered the 18 U.S.C. § 3553(a) factors, provided
appropriate reasons for its decision, and imposed a sentence below the statutory
maximum. United States v. Larison, 432 F.3d 921, 922– 24 (8th Cir. 2006)
(revocation sentence may be unreasonable if district court fails to consider relevant
§ 3553(a) factor, gives significant weight to improper or irrelevant factor, or commits
clear error of judgment); 18 U.S.C. § 3583(e)(3) (maximum prison term upon
revocation is 2 years for Class C felony). Accordingly, we grant counsel’s motion to
withdraw and affirm.
                         ______________________________




                                         -2-